DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 2 is cancelled.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, A reactor comprising: 
a coil  including wound portions; and 
a magnetic core that includes a set of core pieces that engage with each other and is arranged inside and outside of the wound portions, 
wherein one core piece in the set of core pieces includes, at an end portion thereof, a recessed portion having a ring-shaped opening edge that is open toward the other core piece, 
the other core piece includes, at an end portion thereof, a protruding portion that is configured to be fit into the recessed portion, 
both of the core pieces include, in the wound portions, ring-shaped contact portions that are provided along the opening edges and at which the core pieces come into surface contact with each other, and gap portions that are formed by non-contact regions in which the inner peripheral surfaces forming the recessed portions and the outer peripheral surfaces of the protruding portions are not in contact with each other, 
both of the core pieces are molded bodies of a composite material including a magnetic powder and a resin, and the content of the resin in the composite material is 10 vol% or more and 70 vol% or less, 
the inner peripheral surfaces forming the recessed portions include, on the opening edge sides, inclined surfaces that intersect an axial direction of the wound portions, 
the inclined surfaces of the recessed portions are formed continuously in the peripheral direction of the opening edges and are provided such that the opening widths decrease moving away from the opening edges, 
the outer peripheral surfaces of the protruding portions include inclined surfaces having inclines that correspond to the inclined surfaces of the recessed portions, and 
the ring-shaped contact portions include ring-shaped contact regions formed by the inclined surfaces of the recessed portions and the inclined surfaces of the protruding portions.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The most relevant prior art references are as follows:
(i) Shirouzu (US 20180182522 A1) teaches that a reactor includes a plurality of iron cores and a winding wound on any of the plurality of iron cores; a gap is formed between two iron cores facing against each other; a gap-facing surface of one iron core has an area larger than that of a gap-facing surface of the other iron core (see Abstract, Fig. 1A).
(ii) Ono (US 20120098631 A1) teaches that an induction device, comprising:
a first core; a coil wound around the first core; and a second core cooperating with the first core to form a closed magnetic circuit, wherein the first core and the coil are molded by a mold resin to form a molding, and the second core is assembled to the molding (see Claim 1 and Fig. 2A).
(iii) Witzani (US 20100328007 A1) teaches that  an inductor, comprising:
an electrical conductor for generating a magnetic field; and
at least one inductor core unit which is arranged in the region of the conductor and comprises an inductor core composed of a magnetizable material and also at least one air gap, a filling material being introduced at least into part of the air gap for the purpose of mechanical stabilization,


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837